
	

114 S2515 IS: Military Child Care Protection Act of 2016
U.S. Senate
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2515
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2016
			Mr. Burr (for himself and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to ensure criminal background checks of employees of the
			 military child care system and providers
			 of child
			 care services and youth program services for military dependents. 
	
	
 1.Short titleThis Act may be cited as the Military Child Care Protection Act of 2016. 2.Criminal background checks of employees of the military child care system and providers of child care services and youth program services for military dependents (a)Employees of military child care systemSection 1792 of title 10, United States Code, is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following new subsection (d):
					
 (d)Criminal background checkThe criminal background check of child care employees under this section that is required pursuant to section 231 of the Crime Control Act of 1990 (42 U.S.C. 13041) shall be conducted pursuant to regulations prescribed by the Secretary of Defense in accordance with the provisions of section 658H of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f)..
 (b)Providers of child care services and youth program servicesSection 1798 of such title is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following new subsection (c):  (c)Criminal background checkA provider of child care services or youth program services may not provide such services under this section unless such provider complies with the requirements for criminal background checks under section 658H of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f) for the State in which such services are provided..
				
